UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-8150


SYLVESTER E. HARDING, III,

                      Plaintiff – Appellant,

          v.

ERIC K. SHINSEKI, Secretary Department of Veteran Affairs
[Agency]; JOHN C. WEAVER, Staff Attorney Department of
Veteran Affairs; KAREN CLARKSON, Assistant Chief of Human
Resources; ALLISON BROWN, Police Office Fayetteville Police
Department; ROBERT HICKS, Assistant District Attorney,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:12-ct-03095-F)


Submitted:   May 23, 2013                       Decided:   May 28, 2013


Before MOTZ and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sylvester E. Harding, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Sylvester      E.    Harding,      III,     appeals       the       district

court’s orders dismissing his 42 U.S.C. § 1983 (2006) complaint

under 28 U.S.C. § 1915A(b) (2006) and denying his Fed. R. Civ.

P.   59(e)   motion.        We   have    reviewed      the    record       and   find    no

reversible error.        Accordingly, we affirm for the reasons stated

by   the     district    court.           See   Harding        v.     Shinseki,         No.

5:12-ct-03095-F (E.D.N.C. Oct. 30, 2012; Dec. 11, 2013).                                We

dispense     with    oral    argument      because       the       facts     and   legal

contentions    are   adequately         presented   in       the    materials      before

this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                          2